Citation Nr: 0523186	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-32 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2005 the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran's June 1999 private 
psychological examination (conducted by a psychologist) 
reveals a diagnosis of PTSD, and a September VA 2003 VA PTSD 
examination (conducted by a psychiatrist) contains a specific 
finding that the veteran does not suffer from PTSD.  The 
dispute between the two examiners seems to center on the 
validity (or non-validity) of VA psychological testing that 
the veteran underwent in March 1999.  The Board notes that it 
appears that the September 2003 VA PTSD examination did not 
include contemporaneous psychological testing.

Based on the medical issue involved in this case, the Board 
finds that the veteran should be afforded a VA PTSD 
examination (by a health professional who has not previously 
examined the veteran) for the purpose of determining whether 
the veteran suffers from PTSD as a result of his military 
service.  The PTSD examination must including psychological 
testing.

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for a 
VA psychiatric examination (to be 
conducted by an examiner who has not 
previously examined the veteran) to 
determine the nature and extent of any 
PTSD found to be present.  The claims 
folder must be made available to the 
examiner prior to the examination and the 
examiner should indicate in the report 
that he or she has reviewed the claims 
folder and pertinent records.  All 
indicated studies should be performed, 
and the examination should be conducted 
in accordance with the provisions of DSM-
IV.  The examination must including 
psychological testing.  The examiner must 
specifically confirm or rule out a 
diagnosis of PTSD whether alone or co-
existing with any other psychiatric 
disorder.  If PTSD is found, it is 
requested that the examiner identify and 
explain the elements of the diagnosis, 
including a detailed account of any 
stressors identified by the veteran as 
accountable for the disorder.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

If psychiatric disability other than PTSD 
is found to be present, the examiner 
should state whether such disability is 
related to the veteran's military 
service.

2.  The RO should then readjudicate the 
veteran's claim of service connection for 
PTSD.  If the determination of this claim 
remains unfavorable to the veteran, the 
RO must issue a supplemental statement of 
the case to the veteran and his 
representative and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




